Citation Nr: 0521169	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher rating for residuals, 
low back injury with spondylolisthesis at L4-5, herniated 
disc at L4-5, L5-S1, and sacroiliac joint dysfunction and 
muscle spasms.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran had active duty service from April 1998 to 
January 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held in 
Portland, Oregon.  

In April 2005, claims were received from the veteran for 
service connection for bilateral knee disorder secondary to 
her service-connected back disorder, and service connection 
for depression secondary to the service-connected back 
disorder.  Those matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected residuals of low back injury 
are manifested by severe limitation of motion with bilateral 
pars fractures seen at the L5 level.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for the veteran's service-connected 
residuals of low back injury have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5285, 5292 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2002 VCAA letter, the appellant 
was advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board notes that the March 2002 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in her possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence in her possession, and concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of service 
connection for a back disorder in a March 2002 letter, which 
was prior to the August 2002 rating decision on appeal.  
Accordingly, the timing requirement of Pelegrini has been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA medical records and examination 
reports.  The record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
assistance is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on appeal 
and, under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The appeal involves the veteran's claim that the severity of 
her service-connected low back disorder warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the veteran's low back injury have been 
rated by the RO under Diagnostic Codes 5293 for 
intervertebral disc syndrome and 5292 for limitation of 
motion of the lumbar spine.  

VA issued new regulations for rating intervertebral disc 
syndrome under Code 5293, which became effective September 
23, 2002.  67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
diagnostic criteria for rating all disabilities of the spine 
were then revised, effective September 26, 2003. 68 Fed. Reg. 
51454-51458 (August 27, 2003).  However, although the 
diagnostic code number was changed from 5293 to 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially the same as the criteria in effect as of 
September 23, 2002.

As the veteran's claim was received in February 2002, the 
rating criteria under all applicable diagnostic codes, both 
prior to and after the 2002 and 2003 changes, have been 
considered.  

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to September 2002).

Under the new regulatory provision for intervertebral disc 
syndrome, a rating of 40 percent is warranted with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and requiring treatment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

The previous version of the rating criteria under Code 5292, 
provided a 40 percent rating for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 2003).  40 percent is the highest rating 
available under Diagnostic Code 5292.  

Under the new general rating formula for diseases and 
injuries of the spine, effective September 26, 2003, (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 20 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also Diagnostic Code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Other applicable codes include pre-September 2003 Diagnostic 
Code 5285 for residuals of fracture of vertebra, and 
Diagnostic Code 5295 for lumbosacral strain.  For purposes of 
this appeal, Diagnostic Code 5295 need not be considered as 
the maximum rating under this Code is 40 percent and the 
veteran already has been assigned a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
2003).  

Diagnostic Code 5285 provides that a vertebra fracture with 
cord involvement warrants a 100 percent rating where the 
afflicted veteran is bedridden, or requires long leg braces.  
Without cord involvement, a 60 percent rating can be assigned 
where there is abnormal mobility requiring neck brace (jury 
mast).  In other cases, residuals of a vertebra fracture can 
be rated in accordance with definite limited motion or muscle 
spasm by adding a 10 percent rating for demonstrable 
deformity of a vertebral body.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5285 (prior to September 2003).

In August 2002, the RO granted the veteran's claim of service 
connection for residuals of a low back injury with an 
evaluation of 20 percent based on the determination that 
service medical records showed that the veteran injured her 
back in May 1999 and she eventually was released from service 
because of this injury with entitlement to disability and 
severance pay.  A July 1999 service medical record reported 
that x-ray examination demonstrated grade 1 L5-S1 
spondylolisthesis, with no evidence of any par defects.  The 
assessment was mechanical low back pain with associated L5-S1 
and spondylolisthesis.  Subsequent service medical records 
are replete with treatment for low back pain.  Other service 
medical records reflected that the veteran's low back 
disorder included herniated disc and degenerative joint 
disease.

A May 2002 VA examination reported that the veteran had a 
positive MRI for 2 herniated nucleus pulposus at the L4-5 and 
L5-S1 with impingement on the sciatic nerve.  The veteran 
denied any neck pain or cervical spine sypmtomatology or 
radiculopathy of the upper extremities.  She complained of 
lumbar spine with walking greater than 15 minutes, standing 
greater than 15 minutes, and sitting more than 45 minutes.  
The veteran stated that with flare-ups her pain radiated 
across her whole lower back down to her right anterior thigh 
to the knee.  The same happened on her left side except it 
was more frequent and severe on her right side.  

Examination of the spine showed that flexion was 80 degrees 
with pain at endpoint, extension was 20 degrees with pain, 
lateral flexion was 30 degrees to the left with pain and 30 
degrees to the right without pain and rotation was 45 degrees 
bilaterally without pain.  Heel-toe walk was performed 
without difficulty or pain.  The assessment included Grade 2 
spondylolisthesis and herniated nucleosis pulposus L4-5 and 
L5-S1.  

A June 2002 VA record indicated that the veteran's peripheral 
joint examination revealed no evidence of inflammatory 
arthritis.   During a June 2002 VA examination, the veteran 
continued to complain of her back pain radiating down to her 
leg, stopping at the knee.  Neurologic examination showed no 
evidence of focal neurological deficits.  The examiner opined 
that the veteran was status post injury in the military, with 
subsequent evidence on magnetic resonance imaging scan of L4-
5 and L5-S1 disc herniation, who presented for evaluation of 
a positive "HLA-B27" to rule out inflammatory arthritis.  

The veteran was afforded a VA examination in May 2003.  She 
complained of intermittent radicular pain radiating into her 
right knee.  The impression was L5 spondylolisthesis with 
chronic lower back pain and symptoms suggesting intermittent 
L4 root irritation.  The neurologic examination failed to 
reveal any evidence of sciatic neuropathy or significant 
radiculopathy resulting in reflex abnormalities, weakness, 
and/or sensory loss.  During a second VA examination in May 
2003, the veteran complained that her pain was at least 5 
days out of the week at 10/10 and the other days it was at 
5/10.  She denied any trauma or injury to her lower back, 
other than the one time in service.  Physical examination 
revealed that the veteran's range of motion was limited in 
forward flexion to 30 degrees with extreme pain, lateral 
flexion was 25 degrees with pain, and rotation was 45 degrees 
with pain, with more pain twisting to the left than twisting 
to the right.  The veteran had 10 degrees of extension with 
extreme pain.  She had negative straight leg raising, had 
point tenderness over the sacroiliac joint, and she claimed 
that this was the reproducible pain that went to her right 
leg.  She had no fixed deformity or ankylosis, or any 
abnormal musculature of the back, however muscle spasms were 
seen on forward flexion.  The assessment was 
spondylolisthesis at L4-5, herniated disc at L4-5, L5-S1, and 
sacroiliac joint dysfunction and muscle spasms, seen on 
clinical examination.  The examiner commented that the 
veteran had flare-ups of pain at least 3 times per week.  
During a regular week, the examiner noted that it was 
expected the veteran would lose between 20 percent and 30 
percent of her range of motion, strength, coordination, and 
endurance.  The examiner further stated that when the veteran 
had flare-ups of pain, the sacroiliac joint and muscle spasms 
would then have an additional motion loss of 20 to 25 percent 
range of motion, strength, coordination, and endurance.  The 
examiner concluded that this would be affected by all 
laborious type employment, as well as any repetitive 
movements.  

A June 2003 VA medical record showed that the veteran 
requested a back brace.  

A July 2003 Decision Review Officer Decision increased the 
veteran's rating for her low back disorder to 40 percent 
disabling (effective January 31, 2002) based on the May 2003 
VA examination results which revealed severe limitation of 
motion.  

A March 2003 VA CAT scan, revealed that bilateral pars (i.e. 
a part) fractures were seen at L5, and there was a widening 
of the AP dimension of the spinal canal at the L5-S1 level.  
The assessment was Grade L anterolisthesis of L5 on S1, with 
bilateral L5 pars fractures.  Incidentally noted was an 
articulated transverse process on the right at L1.  

An October 2003 VA record revealed that the veteran could 
walk with a normal, non-antalgic gait.  Range of motion of 
the lumbar spine was flexion to 45 degrees, with increased 
low back pain on the right side, lateral bending was to 20 
degrees bilaterally, and rotation without too much 
difficulty.  The examiner opined that the veteran had 
significant instability of the lumbar spine from bilateral, 
L5 pars fractures.  

A March 2004 VA record indicated that the veteran had 
spondylolysis with a first degree of spondylolisthesis of L5-
S1, degenerative change at L5-S1 disc, accentuated lordotic 
curve and mild scoliosis.  Another March 2004 VA record 
showed that upon physical examination, the range of motion of 
the veteran's lumbar spine in flexion was about 25 percent of 
normal, and in extension was about 25 percent of normal, 
lateral bend about 50 percent of normal.  The veteran had a 
normal neurologic examination.  VA medical records, including 
a March 2005 VA entry, showed that the veteran wore a 
thoracic lumbar sacral orthosis (TLSO) brace which decreased 
her back pain.  In March 2005, the veteran underwent surgery 
for L5-S1 spinal fusion.  

The evidence has demonstrated that the veteran's low back 
disorder warrants a rating of 50 percent based on the prior 
version of Diagnostic Code 5285.  As discussed above, 
Diagnostic Code 5285 stipulates that residuals of a vertebra 
fracture can be rated in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body.  In July 2003, the 
veteran was granted a 40 percent rating for severe limitation 
of motion of lower back under the old Diagnostic Code 5292.  
The March 2003 VA CAT scan revealed that bilateral pars 
fractures were seen at L5.  The Board finds that this CAT 
scan manifests demonstrable deformity of a vertebral body 
thereby warranting that an additional 10 percent rating be 
added to the veteran's current 40 percent rating as permitted 
by the older version of Diagnostic Code 5285.  The veteran is 
not entitled to a higher rating under this code as there is 
no evidence of abnormal mobility, or that the veteran is 
bedridden, or requires neck or leg braces.  The evidence has 
shown that the only brace the veteran has had is for her 
back.  During her May 2002 VA examination, the veteran denied 
any neck or cervical pain.  

The veteran is not entitled to a higher rating under 
Diagnostic Code 5293 prior to September 2002, as the medical 
evidence has not shown that the veteran has sciatic 
neuropathy.  The May 2003 VA examination found that there was 
no evidence of sciatic neuropathy.  A March 2004 VA record 
showed that the veteran had a normal neurologic examination.  
The veteran also is not entitled to a higher rating under the 
new Diagnostic Code 5243 as there is no indication that she 
had incapacitating episodes totaling 6 weeks during the past 
12 months, which required bed rest prescribed by a physician 
and treatment.  In fact, the veteran during her April 2005 
Board hearing testified that although she did have at least 6 
weeks of incapacitating episodes, she did not have a 
prescription from a physician for bedrest as she would 
usually seek medical advice over the phone when she was in 
pain.

The veteran also is not entitled to a higher rating under the 
new general rating formula for disease and injuries of the 
spine, effective September 26, 2003, as the evidence has not 
revealed that the veteran has ankylosis.  Furthermore, the 
May 2003 VA examination found that the veteran had no fixed 
deformity or ankylosis, or any abnormal musculature of the 
back.  

The Board finds that a 50 percent rating under the old 
version of Code 5285 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 50 
percent rating should be effective from January 31, 2002.  


ORDER

Entitlement to a 50 percent rating for the veteran's service-
connected residuals, low back injury with spondylolisthesis 
at L4-5, herniated disc at L4-5, L5-S1, and sacroiliac joint 
dysfunction and muscle spasms, effective from January 31, 
2002 is warranted.  To this extent, the appeal is granted.


	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


